DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
The Examiner attempted to reach Applicant’s representative in order to promote compact prosecution, however, due to Office time constraints the Office action is being mailed out.
In order to expedite prosecution, the Examiner recommends applicant reintroduces the original claims, however, include amendments that would make it an obvious variant of the originally filed claims.
Election/Restriction
Newly submitted claims 26-63 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims 1-25 were directed to a computer implemented method and system of determining relationships based on syntax, proximity and locations.
The new claims 26-63 are directed to economic data, user profiles and matching economic data by calculating measures of proximity to economic data.
None of these new features were required for the originally examined invention, and because the new claims are directed toward a different invention than the originally examined claims, the restriction is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 26-63 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction for examination purposes as indicated above is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Non-Responsive Amendment
The amendment filed on December 9th, 2021 canceling all claims are drawn to the claims restricted by original presentation and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are directed to economic data, user profiles and matching economic data by calculating measures of proximity to economic data and are representative of new features that were not required for the originally examined invention, thus, the new claims are directed toward a different invention than the originally examined claims.

Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165